DETAILED ACTION
The following Non-Final office action is in response to application 16/870,818 filed on 5/8/2020. Examiner notes priority claim to provisional application number 62/847,254 filed 5/13/2019. IDS filed 5/8/2020 has been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, apparatus and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a process (reciting a “method”). Claims 8-14 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting extracting a plurality of pairwise comparisons between transaction objects, from a data set […] the data set comprising transaction histories of one or more users' transactions with transaction objects over time; from the stored data set, determining a plurality of user groups, wherein each user group of the plurality of user groups is associated with a common level feature among a set of transaction objects; for each transaction object, determining a present height associated with the transaction object based on the extracted plurality of pairwise comparisons; generating, based on a comparison of present heights of transaction objects associated with the common level feature, a data object comprising a ranking of transaction objects for a user group of the plurality of user groups […]. The claims are considered abstract because these steps recite organizing human 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as an apparatus comprising a processor and a non-transitory memory; providing the data object to an application to provide a user interface based on the ranking of transaction objects) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the ‐ see MPEP
2106.05(f).
 
 
  
 


	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0164450 A1; US 2016/0335269 A1; US 2015/0379017 A1; US 2017/0124078 A1; Lal et al, Comparison of Ranking Algorithms with Dataspace, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.